POWER OF ATTORNEY We, the undersigned Trustees and officers of Putnam New Opportunities Fund and Putnam Vista Fund, hereby severally constitute and appoint John Hill, George Putnam III, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, our true and lawful attorneys, with full power to them and each of them, to sign for us, and in our names and in the capacities indicated below, the Registration Statement on Form N-14 of Putnam New Opportunities Fund (relating to its proposed acquisition of Putnam Vista Fund) and any and all amendments (including post-effective amendments) to the Registration Statement and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto our said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS my hand and seal on the date set forth below. Signature Title Date /s/ John A. Hill Chairman of the Board and Trustee June 11, 2010 John A. Hill /s/ Jameson A. Baxter Vice Chairman of the Board and June 11, 2010 Trustee Jameson A. Baxter /s/ Robert L. Reynolds President and Trustee June 11, 2010 Robert L. Reynolds /s/ Jonathan S. Horwitz Executive Vice President, Treasurer, June 11, 2010 Compliance Liaison and Principal Jonathan S. Horwitz Executive Officer /s/ Steven D. Krichmar Vice President and Principal June 11, 2010 Financial Officer Steven D. Krichmar /s/ Janet C. Smith Vice President, Assistant Treasurer June 11, 2010 and Principal Accounting Officer Janet C. Smith /s/ Ravi Akhoury Trustee June 11, 2010 Ravi Akhoury /s/ Charles B. Curtis Trustee June 11, 2010 Charles B. Curtis /s/ Robert J. Darretta Trustee June 11, 2010 Robert J. Darretta /s/ Myra R. Drucker Trustee June 11, 2010 Myra R. Drucker /s/ Paul L. Joskow Trustee June 11, 2010 Paul L. Joskow /s/ Elizabeth T. Kennan Trustee June 11, 2010 Elizabeth T. Kennan /s/ Kenneth R. Leibler Trustee June 11, 2010 Kenneth R. Leibler /s/ Robert E. Patterson Trustee June 11, 2010 Robert E. Patterson /s/ George Putnam, III Trustee June 11, 2010 George Putnam, III /s/ W. Thomas Stephens Trustee June 11, 2010 W. Thomas Stephens /s/ Richard B. Worley Trustee June 11, 2010 Richard B. Worley
